DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 43 is objected to because of the following informalities:  
Claim 43, line 1, “the” should be inserted before “penetrating ends”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 40, 46-49, 51-53, 60-61, and 63-64 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2014/0039523 (Austen).
40. Austen discloses a device (apparatus 400) for meshing tissue underlying a skin of a patient (P0009 and P0058), the tissue held under tension (P0061). The device comprising a platform (substrate 130) and an array of needles  (needles 120) extending from the platform  (FIG. 4B; P0058). The needles of the array having a penetrating end to penetrate the tissue held under tension to create a plurality of cavities in the tissue underlying the skin of the patient (FIG. 2B-2C; P0046). The needles move in an oscillatory motion to inflict small nicks in the tissue under the skin to provide an expanding inter-digitating scaffold (FIG. 4B; P0058 and P0060).
46. The needles translate laterally (P0062).
47. The device has rails (“translation mechanism” of P0062) for slidable movement of the platform to move the needles laterally.
48. The device has stops to limit penetration into tissue of the penetrating ends of the needles (e.g., see portions of the bottom surface of substrate 130 acting as “stops” in P0058 where the bottom surface is flush with tissue to determine limit tissue penetration).
49. The needles are supported by the platform in a staggered arrangement (P0045 and P0056).
51. The needles are arranged in a series of longitudinal rows (FIG. 1B; P0045).
52. The needles generate a two dimensional or a three dimensional mesh of spaces inside the tissue (P0051-P0052).
53. The array of needles move in a parallel oscillatory motion (FIG. 2A-2C and 4B).
60. Austen discloses a device (apparatus 400) for meshing tissue underlying a skin of a patient (P0009 and P0058). The device comprising a platform (substrate 130) and an array of needles  (needles 120) extending from the platform  (FIG. 4B; P0058). The needles of the array having a penetrating end to penetrate the tissue held under tension to create a plurality of cavities in the tissue underlying the skin of the patient (FIG. 2B-2C; P0046). The array of needles are arranged on the platform in a staggered fashion (P0045 and P0056). The penetrating ends of the array of needles are capable of penetrating the skin at various predetermined depths to create cavities in different planes (e.g., the penetrating ends of the needles of Austen are capable of penetrating the skin at various depths to create cavities in different planes because the apparatus 400 could be angled while being applied to tissue to create various penetration depths; Examiner notes that all of the structural limitations for the function met by the reference, see MPEP 2114).
61. The device has a plurality of needle stops configured to limit a depth of penetration of the array of needles into a region of tissue (e.g., see portions of the bottom surface of substrate 130 acting as “stops” in P0058 where the bottom surface is flush with tissue to determine limit tissue penetration).
63. The array of needles is configured to translate laterally (P0062).
64. The needles are loaded and tightened into the platform (see needles 120 being affixed to substrate 130 at P0044).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0039523 (Austen), as applied to claim 40 above.
Austen discloses the invention substantially as claimed as discussed above and further discloses the penetrating ends are configured to provide needles sticks in a 1 mm diameter range (Abstract) but does not explicitly recite the range being 2 mm. Austen teaches the needle diameter range is a result effective variable in that varying the needle diameter results in various healing times from needle punctures (P0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle stick diameter of Austen to be 2 mm in place of 1 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Austen discloses the invention substantially as claimed as discussed above and further discloses the meshing ratio is a result effective variable by increasing or increasing the number of needles to increase or decrease the areal fraction of damage (P0052) but does not explicitly recite the meshing ratio being between 20% to 30%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meshing ratio of Austen to be between 20% to 30% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, applicant places no criticality on the range claimed, indicating the valued range is simply “preferably” (P0066).
Claims 43 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0039523 (Austen), as applied to claim 40 and 60 above, and further in view of US 6,030,404 (Lawson).
Austen discloses the invention substantially as claimed as discussed above but does not disclose the penetrating ends of at least two of the needles extend at a different level from the platform than the other needles or the needles having varying length. Lawson teaches a needle array in the same field of endeavor with needles having varying length or having penetrating ends of needles extending at different levels from the platform (col. 2, lns. 54-62) where the needles (due to their varying heights) provide a varying depth of insertion to create cavities in different planes for the purpose of promoted different resilient flexure characteristics of the needles (col. 2, lns. 54-62). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the penetrating ends of Austen to extend at a different level from the platform than other needle penetrating ends or have varying length as taught by Lawson in order to promote different resilient flexure characteristics of the needles.
Claims 45 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0039523 (Austen), as applied to claim 40 and 60 above, and further in view of US 6,077,257 (Edwards).
Austen discloses the invention substantially as claimed as discussed above and further discloses a translation mechanism for the needles (P0062) but does not disclose a hinge mechanism. Edwards teaches a needle array in the same field of endeavor having a hinge mechanism (bearing 222) enabling the needles to oscillate around one or more axes (FIG. 2; col. 5, lns. 43-51) for the purpose of translating rotational motion of the substrate into linear radial movement of the needles (FIG. 2; col. 5, lns. 43-51). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the needle array of Austen to include a hinge mechanism as taught by Edwards in order to translate rotational motion of the substrate into linear radial movement of the needles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771